Case 9:18-cv-81679-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: _____________________

 JEFFREY POPKIN,

                 Plaintiff,

         vs.

 FEDEX CORPORATE
 SERVICES, INC.,

                 Defendant.



                                    NOTICE OF REMOVAL

          Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, FedEx Corporate Services, Inc. (“FXCS”)

 hereby removes the above-captioned action from the Circuit Court of the Fifteenth Judicial Circuit,

 in and for Palm Beach County, Florida, to the United States District Court for the Southern District

 of Florida. Attached as Exhibit A to this Notice is a copy of all court filings served on Defendant

 in this action. As grounds for removal, FXCS states as follows:

  I.      STATE COURT PROCEEDINGS

         1.      On November 16, 2018, Jeffrey Popkin (“Plaintiff”), filed a Complaint against

 FXCS in the Circuit Court of the Fifteenth Judicial Circuit, in and for Palm Beach County, Florida.

 Plaintiff alleges that:

         On or about January 16, 2018, Defendant’s FEDEX, employee, agent and/or
         representative, drove through and into Renaissance Hotel’s window, smashing into
         the hotel’s restaurant/bar area, located at 9620 Airport Boulevard, Los Angeles, San
         Bernardino County, California, while in the course and scope of his employment of
         Defendant, FEDEX . . . causing the Plaintiff, POPKIN, to suffer serious and
         permanent injuries and damages, as more fully described below.

 See Complaint, ¶¶ 6 -7.


                                           _____________
                                             Page 1 of 6
Case 9:18-cv-81679-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 2 of 6



        2.     FedEx Corporate Services, Inc. (“FXCS”) submits that it had no involvement in the

 delivery operation involved, nor does it have any relationship to the driver, the vehicle, or the

 contractor.

        3.     The correct party in interest is FedEx Ground Package System, Inc. (“FXG”), who

 contracted with the driver’s employer to perform delivery of packages. The contractor to FXG

 also owned the vehicle.

        4.     Plaintiff has acknowledged that FXG, and not FXCS, is the proper party, and has

 agreed to amend the Complaint. To date, however, an Amended Complaint has not been filed.

        5.     FXCS was served with the Complaint on or about November 19, 2018.

        6.     This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b); see also Fabre

 v. Bank of Am., NA, 523 F. App'x 661, 663 (11th Cir. 2013)

  II.    REMOVAL IS PROPER BECAUSE THIS COURT HAS JURISDICTION OVER
         THE MATTER PURSUANT TO 28 U.S.C. §§ 1332 AND 1441

        6.     As alleged in the Complaint, Plaintiff was, at all material times, a resident of Boca

 Raton, Palm Beach County, Florida. See Compl., ¶ 3.

        7.     Incorrectly named FXCS is, according to public records filed with the State of

 Florida Secretary of State Division of Corporations, a foreign company incorporated under the

 laws of Delaware, with its principal place of business in Memphis, Tennessee.

        8.     FXG, the proper defendant entity, is, according to public records filed with the State

 of Florida Secretary of State Division of Corporations, a foreign company incorporated under the

 laws of Delaware, with its principal place of business in Moon Township, Pennsylvania.

        9.     As stated in the Complaint, the subject incident occurred in Los Angeles, San

 Bernardino, California. See Compl., ¶ 6.

        10.    The defendant that is the subject of the Complaint was, according to the allegations


                                            _____________
                                              Page 2 of 6
Case 9:18-cv-81679-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 3 of 6



 in the Complaint, conducting business in Los Angeles, San Bernardino, California, at the time of

 the incident.

        11.      Additionally, although Plaintiff does not identify FXG’s contractor in the

 Complaint, it does allege that the subject vehicle bore the following on the driver’s side, “F.X.G.C.,

 INC., Glendale, CA,” apparently a company based in California. See Compl., ¶ 4.

        12.      Removal is proper under 28 U.S.C. §§ 1332(a)(1) and 1441(b)(2), because: (1)

 Defendants and Plaintiff are citizens of different States for jurisdictional purposes; (2) it is more

 likely than not that the amount in controversy exceeds $75,000, exclusive of interests and costs;

 and (3) no named defendant is a resident of the State of Florida. 28 U.S.C. §§ 1332(a)(1) and

 1441(b)(2); see also Dudley v. Eli Lilly & Co., 778 F.3d 909, 911 (11th Cir. 2014).

        A.       Complete Diversity Exists Under 28 U.S.C. § 1332:

        13.      For diversity jurisdiction to apply, all Defendants must be of a different citizenship

 as Plaintiff, or vice versa. 28 U.S.C. § 1332(a)(1). “[A] corporation shall be deemed to be a citizen

 of every State and foreign state by which it has been incorporated and of the State or foreign state

 where it has its principal place of business” 28 U.S.C. § 1332(c)(1).

        14.      In Hertz Corp. v. Friend, 130 S. Ct. 1181 (2010), the United States Supreme Court

 held that the term “principal place of business,” for the purposes of federal diversity jurisdiction,

 refers to the corporation’s “nerve center”— that is, “where the corporation’s high-level officers

 direct, control, and coordinate the corporation’s activities.” Hertz Corp., 130 S. Ct. at 1186. The

 Court noted that, “in practice, this nerve center will ‘normally be the place where the corporation

 maintains its headquarters.’” Id. at 1192.

        15.      Under the Hertz analysis, FXCS is a citizen of Tennessee and FXG is a citizen of

 Pennsylvania.



                                              _____________
                                                Page 3 of 6
Case 9:18-cv-81679-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 4 of 6



         16.     There is complete diversity between the Defendants and Plaintiff. Although FXG,

 FXG’s contractor, and the driver are not identified as parties in the Complaint, neither are citizens

 of Florida, and complete diversity remains intact if they were to be included.

         B.      The Amount in Controversy Exceeds $75,000 Exclusive of Interests and Costs:

         17.     Pursuant to 28 U.S.C. § 1332(a), “[U.S.] district courts shall have original

 jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

 $75,000, exclusive of interests and costs.”

         18.     Where, as here, a plaintiff has not pled a specific amount of damages, a defendant

 seeking removal must prove by a preponderance of the evidence that the amount in controversy

 more likely than not exceeds the . . . jurisdictional requirement.” See Bush v. Winn Dixie

 Montgomery, LLC, 132 F. Supp. 3d 1317, 1319 (N.D. Ala. 2015) (internal citations omitted).

         19.     The Eleventh Circuit “permits district courts to make ‘reasonable deductions,

 reasonable inferences, or other reasonable extrapolations’ from the pleadings to determine whether

 it is facially apparent that a case is removable.” See id. (citing Pretka v. Kolter City Plaza II, Inc.,

 608 F.3d 744 (11th Cir. 2010)).

         20.     Under this standard, the evidence must show that it is “more likely than not” that

 the amount in controversy exceeds the jurisdictional threshold. See Pretka, 608 F.3d at 752.

         21.     Here, the Complaint alleges that Defendant’s agent “smashed” into and through the

 window of the Renaissance Hotel, where plaintiff was located, “causing the Plaintiff, POPKIN, to

 suffer serious and permanent injuries and damages.” See Compl., ¶ 7.

         22.     Plaintiff’s claimed injuries include:

         [B]odily injuries and/or an aggravation of a pre-existing condition which has
         resulted in pain and suffering, disability, disfigurement, mental anguish, lost wages,
         and/or future loss of earning capacity[,] loss of capacity for the enjoyment of life,
         and expense of medical and related care and treatment. The losses are either


                                             _____________
                                               Page 4 of 6
Case 9:18-cv-81679-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 5 of 6



           permanent or continuing in nature, and Plaintiff, POPKIN, will suffer these losses
           in the future.

 See Compl., ¶ 10.

           23.    Although Plaintiff alleges merely that the damages he claims exceed the state

 circuit court jurisdictional amount of $15,000, Plaintiff’s Complaint more likely than not seeks

 damages in excess of $75,000, exclusive of interests and costs.


  III.      CONCLUSION

           24.    The federal district court has jurisdiction of this matter for the reasons described

 herein.

           25.    Defendants will also move this Honorable Court to rule that venue is improper in

 Florida, and Plaintiff’s Complaint must, therefore, be dismissed because the Plaintiff’s cause of

 action arose in California, or alternatively, transferred to the United States District Court for the

 Central District of California.

           26.    However, because Plaintiff filed the Complaint in Palm Beach County, Florida, this

 this Court represents the “district and division embracing the place where such action is pending.”

 28 U.S.C. § 1441(a). Accordingly, this Court has jurisdiction to determine the disposition of this

 action.

           27.    Defendant will promptly serve Plaintiff with this Notice of Removal and file a copy

 with the clerk of the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,

 Florida, where the State Court Action is currently pending. 28 U.S.C. § 1446(d).

            Respectfully submitted this 7th day of December, 2018.

                                                               By:     /s/ Gabriel Costa_____
                                                                       Gabriel A. Costa




                                            _____________
                                              Page 5 of 6
Case 9:18-cv-81679-RLR Document 1 Entered on FLSD Docket 12/07/2018 Page 6 of 6



                                CERTIFICATE OF SERVICE

        I HEREBY certify that on this 7th day of December 2018, a true and correct copy of the
 foregoing was served via email on the counsel listed on the following service list.


                                            By:    /s/ Gabriel Costa________
                                                   Gabriel A. Costa
                                                   FBN: 067361
                                                   Email: Gcosta@callahanfusco.com
                                                   CALLAHAN & FUSCO, LLC
                                                   200 SW 1st Avenue, Suite 840
                                                   Ft. Lauderdale FL 33301
                                                   Tel: 754-227-9770
                                                   Counsel for Defendant
                                                   FedEx Corporate Services, Inc. and
                                                   FedEx Ground Package System, Inc.

                                           Service List
                        Jeffrey Popkin v. FedEx Corporate Services, Inc.


                                  THE LAW OFFICES OF
                                BERMAN & BERMAN, P.A.
                                   Attorneys for the Plaintiff
                                        PO Box 272789
                                   Boca Raton, Florida 33427
                                      Tel: (561) 826-5200
                                      Fax: (561) 826-5201
                                   Designated Service Email:
                               service@thebermanlawgroup.com




                                         _____________
                                           Page 6 of 6
